COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS

                                              §
 In the Matter of the Temporary                              No. 08-17-00160-CV
 Guardianship of the Person and Estate of     §
 Eduardo Fuentes Varela, and Adult,                            Appeal from the
                                              §
                            Appellant.                       Probate Court No. 1
                                              §
                                                           of El Paso County, Texas
                                              §
                                                           (TC# 2016-CGD00220)
                                               §



                                            ORDER

       The Court GRANTS the Court Reporter’s third request for an extension of time within

which to file the Reporter’s Record until November 29, 2017. NO FURTHER REQUESTS

FOR EXTENSION OF TIME TO FILE THE REPORTER’S RECORD WILL BE

CONSIDERED BY THIS COURT.

       It is further ORDERED that Jason P. Mestas, Court Reporter for the Probate Court No. 1,

for El Paso County, Texas, prepare the Reporter’s Record for the above styled and numbered

cause, and forward the same to this Court on or before November 29, 2017.

       IT IS SO ORDERED this 15th day of November, 2017.



                                                    PER CURIAM

Before McClure, C.J., Rodriguez, and Palafox, JJ.